--------------------------------------------------------------------------------

Exhibit 10.1



June 27, 2019


USA Technologies, Inc.
100 Deerfield Lane
Suite 300
Malvern, PA  19355
Attention: Glen Goold




Re:
CONSENT TO EXTENSION



Dear Sir or Madam:


We refer to that certain Credit Agreement, dated as of November 9, 2017 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), among USA Technologies, Inc., a Pennsylvania corporation
(the “Borrower”), the other Loan Parties party thereto (together with the
Borrower, the “Loan Parties”), the lenders party thereto from time to time (the
“Lenders”), and JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”) for the Lenders.  Capitalized terms used herein and not
otherwise defined shall have the meanings given to such terms in the Credit
Agreement.


The Loan Parties have requested that the Administrative Agent consent to an
extension of (a) the delivery of the Borrower’s audited financial statements for
the fiscal year ended June 30, 2018, the unaudited financial statements for the
fiscal quarters ended September 30, 2018,  December 31, 2018, March 31, 2019,
and June 30, 2019, and the related compliance certificates required to be
delivered pursuant to Section 5.01(a), (b) and (c), as applicable, of the Credit
Agreement to September 30, 2019 (the “Financial Reporting Extension”; the
foregoing reporting, the “Specified Reporting Requirements”) and (b) the date by
which the Borrower must comply with the financial covenants set forth in Section
6.12 of the Credit Agreement with respect to the fiscal quarter ending on
December 31, 2018, March 31, 2019 and June 30, 2019, to September 30, 2019 (the
“Financial Covenant Extension”; and together with the Financial Reporting
Extension, the “Specified Extension”). 


At your request and subject to the terms and conditions of this letter
agreement, the Administrative Agent and the Lenders consent to the Specified
Extension.



--------------------------------------------------------------------------------

In consideration of the Specified Extension, the Loan Parties agree that (a)
until written notice to the contrary is delivered by the Administrative Agent to
the Borrowers and notwithstanding the satisfaction of the Specified Reporting
Requirements after the date hereof, the Borrower shall not request, and the
Secured Parties shall not be required to honor, any request for additional
Revolving Loans, Letters of Credit, or other credit accommodations, provided
that the Secured Parties may do so in their sole and absolute discretion, (b)
within (30) days after the end of each fiscal month, they shall deliver an
unaudited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal month
and the then elapsed portion of current fiscal year, setting forth in each case
in comparative form the figures for the corresponding period or periods of (or,
in the case of the balance sheet, as of the end of) the previous fiscal year,
all certified by a Financial Officer as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal quarterly controls and adjustments
(i.e., controls and adjustments that are not performed on a monthly basis),
normal year-end audit adjustments, and the absence of footnotes, and indicating
that the unaudited consolidated financial statements do not reflect: (i) any
adjustments which may be required by the internal investigation described in the
Borrower’s public disclosures to the extent that such adjustments have not yet
been finalized; and (ii) any adjustments related to the adoption of ASC 606
(including gross versus net of transaction reporting) until the analysis with
respect to such adjustments has been completed, (c) on or before Friday of each
week, the Borrower shall deliver to the Administrative Agent a 13-week rolling
cash flow report, (d) the Applicable Rate shall continue to be set at Category 1
until at least the date that the unaudited financial statements and related
compliance certificate required to be delivered pursuant to Sections 5.01(b) and
(c) with respect to the fiscal quarters ending September 30, 2018, December 31,
2018, March 31, 2019 and June 30, 2019, are delivered to the Administrative
Agent, (e) from and after the date hereof, no Loan Party will, nor will it
permit any Subsidiary to, (i) declare or make, or agree to declare or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, other than Restricted Payments made to other
Loan Parties, (ii) sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, pursuant to Section 6.05(h) of the
Credit Agreement, nor will the Borrower permit any Subsidiary to issue any
additional Equity Interest in such Subsidiary (other than to the Borrower or
another Subsidiary in compliance with Section 6.03 or Section 6.04 of the Credit
Agreement), (iii) merge into or consolidate with it, or liquidate or dissolve,
or (iv) consummate an Acquisition or enter into an agreement with respect to an
Acquisition, and (f) by no later than September 30, 2019, the Loan Parties shall
move all Deposit Accounts (other than Excluded Accounts (as defined in the
Security Agreement)) not maintained with the Administrative Agent to the
Administrative Agent or close such Deposit Accounts, provided that,
notwithstanding anything in the Security Agreement to the contrary, during such
period the Loan Parties shall be permitted to maintain up to $1,500,000 in
Deposit Accounts with Silicon Valley Bank.  The failure to comply with the
foregoing sentence will constitute an immediate Event of Default under the
Credit Agreement.


Each of the Loan Parties hereby (a) agrees that, after giving effect to the
terms hereof, no Default or Event of Default exists as of the date hereof, (b)
reaffirms all of its obligations and covenants under the Credit Agreement and
the other Loan Documents to which it is a party, (c) restates and renews each
and every representation and warranty heretofore made by it in the Credit
Agreement and the other Loan Documents as fully as if made on the date hereof
(except with respect to representations and warranties made as of an expressed
date, in which case such representations and warranties shall be true and
correct as of such date); provided, however, that (i) Section 3.04(a) of the
Credit Agreement shall be subject to the restatement of the fiscal year 2017
financial statements of the Company disclosed in the Company’s Form 8-K dated
February 6, 2019, and (ii) Section 3.06(a)(i) of the Credit Agreement shall be
subject to the purported class actions filed against the Company disclosed in
the Company’s Form 12b-25 dated February 11, 2019, and the purported class
action filed against the Company in the Chester County, Pennsylvania, Court of
Common Pleas (Docket No. 2019-04821-MJ) on May 17, 2019, and (d) agrees that
none of its respective obligations and covenants shall be reduced or limited by
the execution and delivery of this letter agreement.



--------------------------------------------------------------------------------

Each Loan Party and their respective Affiliates, successors, assigns, and legal
representatives (collectively, the “Releasors”), acknowledge and agree that
through the date hereof, each Secured Party has acted in good faith and has
conducted itself in a commercially reasonable manner in its relationships with
the Releasors in connection with this agreement and in connection with the
Secured Obligations, the Credit Agreement, and the other Loan Documents, and the
obligations and liabilities of the Releasors existing thereunder or arising in
connection therewith, and the Releasors hereby waive and release any claims to
the contrary.  The Releasors hereby release, acquit, and forever discharge each
Secured Party and its Affiliates (including, without limitation, its parent and
its subsidiaries) and their respective officers, directors, employees, agents,
attorneys, advisors, successors and assigns, both present and former
(collectively, the “Secured Party Affiliates”) from any and all manner of
losses, costs, defenses, damages, liabilities, deficiencies, actions, causes of
action, suits, debts, controversies, damages, judgments, executions, claims,
demands, and expenses whatsoever, asserted or unasserted, known or unknown,
foreseen or unforeseen, in contract, tort, law or equity (generically,
“Claims”), that any Releasor has or may have against any Secured Party and/or
any Secured Party Affiliate by reason of any action, failure to act, event,
statement, accusation, assertion, matter, or thing whatsoever arising from or
based on facts occurring prior to the effectiveness of this Agreement that
arises out of or is connected to the Loan Documents or the Secured Obligations. 
Each of the Releasors hereby unconditionally and irrevocably agrees that it will
not sue any Secured Party or any Secured Party Affiliate on the basis of any
Claim released, remised, and discharged by such Releasor pursuant to this
paragraph.  If any Releasor or any of their respective successors, assigns, or
other legal representatives violates the foregoing covenant, each Releasor, for
itself and its successors, assigns, and legal representatives, agrees to pay, in
addition to such other damages as any Secured Party or any Secured Party
Affiliate may sustain as a result of such violation, all reasonable and
documented attorneys’ fees and costs incurred by any Secured Party or any
Secured Party Affiliate as a result of such violation.


This letter agreement shall not become effective until (a) each of the Loan
Parties and the Administrative Agent have executed and delivered this letter
agreement to the Administrative Agent, (b) the Loan Parties shall have paid to
the Administrative Agent, for the benefit of the Lenders, a non-refundable
extension fee of $20,900 in immediately available funds and (c) the Loan Parties
shall have paid (or made arrangements acceptable to the Administrative Agent to
pay) all outstanding legal fees of counsel to the Administrative Agent.  Except
for the consents set forth above, the text of the Credit Agreement and all other
Loan Documents shall remain unchanged and in full force and effect.  This letter
agreement shall not constitute an amendment to any other provision of the Credit
Agreement or any other Loan Document. The Specified Extension is a one-time
consent and shall not be construed as an agreement to consent to any future
event. No consent by the Administrative Agent or the Lenders under the Credit
Agreement or any other Loan Document is granted or intended except as expressly
set forth herein.  Except as set forth herein, the consents agreed to herein
shall not constitute a modification of the Credit Agreement or any of the other
Loan Documents, or a course of dealing with the Administrative Agent and the
Lenders at variance with the Credit Agreement or any of the other Loan
Documents, such as to require further notice by the Administrative Agent or the
Lenders to require strict compliance with the terms of the Credit Agreement and
the other Loan Documents in the future.  This letter agreement shall be a “Loan
Document” for all purposes under the Credit Agreement. This letter agreement
shall be governed by, and construed in accordance with, the laws of the State of
New York.  This letter agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such separate
counterparts shall together constitute but one and the same instrument. 
Delivery by one or more parties hereto of an executed counterpart of this letter
agreement via facsimile, telecopy, or other electronic method of transmission
pursuant to which the signature of such party can be seen (including, without
limitation, Adobe Corporation’s Portable Document Format) shall have the same
force and effect as the delivery of an original executed counterpart of this
letter agreement.  Any party delivering an executed counterpart of this letter
agreement by facsimile or other electronic method of transmission shall also
deliver an original executed counterpart to the Administrative Agent, but the
failure to do so shall not affect the validity, enforceability, or binding
effect of this letter agreement.


[remainder of page intentionally left blank; signature pages follow]



--------------------------------------------------------------------------------

BORROWER:
USA TECHNOLOGIES, INC.
     
By:
/s/ Stephen P. Herbert
   
Name: Stephen P. Herbert
 
Title: Chief Executive Officer




--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND SOLE LENDER:



 
JPMORGAN CHASE BANK, N.A.
       
By:
/s/ Geraldine A. King
   
Name: Geraldine A. King
 
Title: Executive Director, Special Credits Risk




--------------------------------------------------------------------------------

CONSENT, REAFFIRMATION, AND AGREEMENT OF GUARANTORS


Each of the undersigned (a) acknowledges receipt of the foregoing consent (the
“Agreement”); (b) consents to the execution and delivery of the Agreement; and
(c) reaffirms all of its obligations and covenants under the Credit Agreement
(as defined in the Agreement) and all of its other obligations under the Loan
Documents to which it is a party, and, agrees that none of its obligations and
covenants shall be reduced or limited by the execution and delivery of the
Agreement or any of the other instruments, agreements or other documents
executed and delivered pursuant thereto.


This Consent, Reaffirmation, and Agreement of Guarantors (this “Consent”) may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same instrument.  This Consent may be executed by
each party on separate copies, which copies, when combined so as to include the
signatures of all parties, shall constitute a single counterpart of the Consent.


As of June 27, 2019



 
STITCH NETWORKS CORPORATION
     
By:
/s/ Stephen P. Herbert
   
Name: Stephen P. Herbert
 
Title: Chief Executive Officer
       
USAT CAPITAL CORP, LLC
       
By:
/s/ Stephen P. Herbert
   
Name: Stephen P. Herbert
 
Title: Chief Executive Officer
       
CANTALOUPE SYSTEMS, INC.
       
By:
/s/ Stephen P. Herbert
   
Name: Stephen P. Herbert
 
Title: Chief Executive Officer






--------------------------------------------------------------------------------